COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Chief Judge Decker, Judges Athey and Chaney
              Argued at Norfolk, Virginia


              JEFFERY TERRY SNOW, IV, S/K/A
               JEFFREY TERRY SNOW, IV
                                                                          MEMORANDUM OPINION* BY
              v.     Record No. 0908-21-1                             CHIEF JUDGE MARLA GRAFF DECKER
                                                                                 JUNE 14, 2022
              COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                                            Christopher R. Papile, Judge

                               Charles E. Haden for appellant.

                               Lauren C. Campbell, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Jeffery Terry Snow, IV, was convicted in a bench trial of malicious wounding, in violation

              of Code § 18.2-51. On appeal, he challenges the sufficiency of the evidence to support his

              conviction. For the following reasons, we affirm the trial court’s judgment.1

                                                      I. BACKGROUND2

                     On October 16, 2019, the appellant and Samantha Harvey, the victim, were dating. As

              Harvey finished a shower, the appellant began arguing with her. The argument continued in the

              kitchen, where the appellant struck Harvey’s “face with [a] frying pan several times” and shoved



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                      In addition, we deny the appellant’s motion for bail made pursuant to Rules 5A:2(C)
              and 5A:13(C).
                     2
                        In accordance with well-established principles of appellate review, we recite the facts in
              the light most favorable to the Commonwealth, as the prevailing party at trial. Burkeen v.
              Commonwealth, 286 Va. 255, 258-59 (2013).
her into the stove. She tried to escape, but the repeated blows knocked her to the ground. The

appellant spit on her and then stomped on her face with his foot as she lay on the floor, rendering

her unconscious. When she awoke, police were in the home and the appellant had left. According

to Harvey, she drank less than “a whole drink” that evening and denied that alcohol had caused the

incident. Harvey admitted that she was “upset” and “mad” at the appellant because of the assault.

        When Newport News Police Officer Matt Crutcher arrived at the apartment, Harvey’s eye

and lip were swollen, and she was bleeding from several cuts on her face. Officer Crutcher also saw

blood on the frying pan, stove, counter, and floor.3 Harvey told Crutcher that she was a “MMA

fighter” and had tried to defend herself. Harvey was transported to a hospital, where she was treated

for a concussion, broken jaw, four chipped teeth, and scratches on her face. She still had scars on

her face at the time of the appellant’s trial.

        After the close of the evidence and counsel’s arguments, the trial court found the appellant

guilty of malicious wounding. The court credited Harvey’s testimony, finding that the photographs

depicting “significant swelling” and “cuts to [her] face” matched her account of the incident. It also

found that the appellant began the physical altercation and that there was no evidence that Harvey

struck the appellant “other than in defense of herself.” The appellant was sentenced to twenty years

in prison, with thirteen years and six months suspended.

                                             II. ANALYSIS

        The appellant challenges the sufficiency of the evidence to support his conviction. He

argues that the evidence did not prove that he acted with malice. Although the appellant

acknowledges Harvey’s testimony that he attacked her without provocation, he maintains that her

testimony was incredible because she had been drinking alcohol and arguing with him. He



        3
         The photographs Crutcher took of those bloody items at the scene were admitted into
evidence.
                                              -2-
emphasizes that Harvey provided no “reason or motive” for the assault and admitted that she was

angry with him. He concludes that the trial court should have reduced the charge to unlawful

wounding because Harvey, “a trained MMA fighter, initiated the fight” and provoked him to

respond in the heat of passion.4

       In this Court’s review of the sufficiency of the evidence to support a conviction, we will

affirm the decision unless the trial court was plainly wrong or the conviction lacks evidence to

support it. See, e.g., Burkeen v. Commonwealth, 286 Va. 255, 258 (2013). The Court examines

“the evidence in the light most favorable” to the Commonwealth, as “the prevailing party at trial[,]

and consider[s] all inferences fairly deducible from that evidence.” Id. at 258-59 (second alteration

in original) (quoting Clark v. Commonwealth, 279 Va. 636, 640 (2010)). In doing so, we “discard

the evidence of the accused in conflict with that of the Commonwealth.” Johnson v.

Commonwealth, 53 Va. App. 79, 99 (2008) (quoting Parks v. Commonwealth, 221 Va. 492, 498

(1980)).

       In the end, the “Court does not ask itself whether it believes that the evidence at the trial

established guilt beyond a reasonable doubt.” McGowan v. Commonwealth, 72 Va. App. 513, 521

(2020) (quoting Secret v. Commonwealth, 296 Va. 204, 228 (2018)). “Instead, the only ‘relevant

question is, after reviewing the evidence in the light most favorable to the prosecution, whether any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.’” Commonwealth v. Cady, 300 Va. 325, 329 (2021) (quoting Sullivan v. Commonwealth,


       4
          The appellant argues on brief that the evidence failed to prove that he possessed the
requisite intent to main, disfigure, disable, or kill the victim. This is a different element of the
offense than malice, and malice is the only argument encompassed by the assignment of error.
See Ramos v. Commonwealth, 71 Va. App. 150, 162 (2019) (defining the offense); Synan v.
Commonwealth, 67 Va. App. 173, 187 (2017) (defining malice). Consequently, we do not
address the sufficiency of the evidence to prove specific intent. See Kirby v. Commonwealth,
264 Va. 440, 444-45 (2002) (declining to “notice” arguments not “encompass[ed]” by an
assignment of error); see also Rule 5A:20 (“Only assignments of error listed in the brief will be
noticed by this Court.”).
                                                  -3-
280 Va. 672, 676 (2010)). “If there is evidentiary support for the conviction, ‘the reviewing court is

not permitted to substitute its own judgment, even if its opinion might differ from the conclusions

reached by the finder of fact at the trial.’” McGowan, 72 Va. App. at 521 (quoting Chavez v.

Commonwealth, 69 Va. App. 149, 161 (2018)).

        We apply these well-established legal principles here in considering whether the evidence

was sufficient to support the trial court’s conclusion that the appellant was guilty of malicious

wounding. “To be convicted of malicious wounding, the Commonwealth must prove that the

defendant maliciously stabbed, cut, or wounded ‘any person or by any means cause[d] [her]

bodily injury, with the intent to maim, disfigure, disable, or kill.’” Ramos v. Commonwealth, 71

Va. App. 150, 162 (2019) (first alteration in original) (quoting Burkeen, 286 Va. at 259). Malice

is an element of the offense. Id.

        The law regarding malice, the challenged element of the offense, is clearly defined. It is

“the doing of a wrongful act intentionally, or without just cause or excuse, or as a result of ill will.”

Watson-Scott v. Commonwealth, 298 Va. 251, 255-56 (2019) (quoting Dawkins v. Commonwealth,

186 Va. 55, 61 (1947)). “Malice is evidenced either when the accused acted with a sedate,

deliberate mind, and formed design, or committed a purposeful and cruel act without any or without

great provocation.” Synan v. Commonwealth, 67 Va. App. 173, 187 (2017) (quoting Robertson v.

Commonwealth, 31 Va. App. 814, 823 (2000)). Malice is a question of fact and may be “directly

evidenced by words” or implied by conduct. Id. at 187-88 (quoting Robertson, 31 Va. App. at

823). “Implied malice may be inferred from ‘conduct likely to cause death or great bodily harm,

willfully or purposefully undertaken.’” Canipe v. Commonwealth, 25 Va. App. 629, 642 (1997)

(quoting Essex v. Commonwealth, 228 Va. 273, 281 (1984)). For example, “repeated” blows

with fists “applied to vital and delicate parts of the body of a defenseless, unresisting [person], on




                                                   -4-
the ground” may support a finding of malice. Roark v. Commonwealth, 182 Va. 244, 250 (1944)

(quoting McWhirt v. Commonwealth, 44 Va. 594, 611 (1846)).

       In addition, “[m]alice may be inferred ‘from the deliberate use of a deadly weapon.’”

Avent v. Commonwealth, 279 Va. 175, 201-02 (2010) (quoting Smith v. Commonwealth, 239 Va.

243, 263 (1990)). A deadly weapon is “one which is likely to produce death or great bodily

injury from the manner in which it is used.” Fletcher v. Commonwealth, 72 Va. App. 493, 507

(2020) (quoting Pannill v. Commonwealth, 185 Va. 244, 254 (1946)). “[W]hether a weapon is to

be regarded as deadly often depends more on the manner in which it has been used than on its

intrinsic character . . . .” Id. (alterations in original) (quoting Pannill, 185 Va. at 254). “Among

other instruments which may under the circumstances of their use be regarded as deadly weapons

[include] . . . metal bars and rods.” Id. at 507-08 (alterations in original) (quoting Pannill, 185

Va. at 254). In fact, this Court has recognized that even “a sidewalk curb” can constitute a

deadly weapon when used as a device to “bash[]” the victim’s head. Hampton v.

Commonwealth, 34 Va. App. 412, 420 (2001).

       The record here establishes that after arguing with Harvey, the appellant repeatedly

struck her in the face with a frying pan before shoving her into the stove. The blows knocked

Harvey to the ground and prevented her from escaping. Under these circumstances, the

appellant’s use of a heavy metal object to strike Harvey’s face forcefully and repeatedly may

properly be considered use of a deadly weapon. See Pannill, 185 Va. at 254. Moreover, as

Harvey lay on the ground, the appellant continued to attack her from that defenseless position by

stomping her face with his foot, rendering her unconscious. See Commonwealth v. Perkins, 295

Va. 323, 331-32 (2018) (affirming the defendant’s malicious wounding conviction when he

struck the “defenseless” victim in the back of the head with a firearm, knocking him to the

ground and rendering him unconscious). The appellant’s separate, and wholly gratuitous, act of

                                                -5-
spitting on Harvey evinced his attitude toward his defenseless victim. In all, the force of the

blows the appellant struck gave Harvey a concussion, broke her jaw, chipped four of her teeth,

and left cuts and permanent scars on her face. See Johnson, 53 Va. App. at 104-05 (holding that

evidence that the defendant struck the victim with such force that the victim suffered a

concussion and two cuts to his ear, along with other evidence, supported a finding of an intent to

permanently injure). Consequently, the appellant’s repeated use of a deadly weapon and

continued attack on Harvey as she lay defenseless amply support the trial court’s finding that the

appellant acted with malice.

       Despite the significant evidence of malice, the appellant maintains that the

Commonwealth failed to exclude the possibility that Harvey instigated the attack. He invites this

Court to reject the trial court’s credibility determinations in favor of his theory that he merely

responded to her “provocative behavior” and that he acted in the heat of passion.

       After weighing the evidence, the trial court credited Harvey’s account of the attack, which

was corroborated by the photographs of her injuries. See Lambert v. Commonwealth, 70

Va. App. 740, 760 (2019) (holding that a witness’s testimony, which was corroborated by other

evidence, was not inherently incredible); see also Tyler v. Commonwealth, 73 Va. App. 445, 469

(2021) (noting that the victim’s testimony alone was sufficient to support the conviction). In

light of the trial court’s credibility determination, we “may only . . . disturb[ ]” its conclusion “on

appeal if this Court finds that [the witness’s] testimony was ‘inherently incredible, or so contrary

to human experience as to render it unworthy of belief.’” Johnson v. Commonwealth, 58

Va. App. 303, 315 (2011) (quoting Robertson v. Commonwealth, 12 Va. App. 854, 858 (1991));

see also Hamilton v. Commonwealth, 279 Va. 94, 105 (2010) (“The fact finder, who has the

opportunity to see and hear the witnesses, has the sole responsibility to determine their

credibility” as well as “the weight to be given their testimony.” (quoting Commonwealth v.

                                                 -6-
Taylor, 256 Va. 514, 518 (1998))). “To be ‘incredible,’ testimony ‘must be either so manifestly

false that reasonable men ought not to believe it, or it must be shown to be false by objects or

things as to the existence and meaning of which reasonable men should not differ.’” Juniper v.

Commonwealth, 271 Va. 362, 415 (2006) (quoting Cardwell v. Commonwealth, 209 Va. 412,

414 (1968)). Such was certainly not the case here.

        At trial, Harvey testified that the appellant engaged in an unprovoked attack on her. He

struck her “face with [a] frying pan several times” and shoved her into the stove. After she fell to

the ground, the appellant spit on her and stomped her face with his foot as she lay on the floor,

rendering her unconscious. Harvey’s testimony was neither “inherently incredible” nor “so contrary

to human experience as to render it unworthy of belief.” Johnson, 58 Va. App. at 315 (quoting

Robertson, 12 Va. App. at 858). Consequently, the record provides no basis to disturb the trial

court’s assessment of the victim’s credibility.

        In addition, no evidence supports the appellant’s alternative hypothesis that Harvey

attacked him first. “For a hypothesis of innocence to be reasonable, it must flow from the

evidence actually presented; it cannot spring forth from the imagination of an appellant or his

counsel.” Jiddou v. Commonwealth, 71 Va. App. 353, 369 (2019) (quoting Butcher v.

Commonwealth, 69 Va. App. 406, 420 (2018)); see also Haas v. Commonwealth, 299 Va. 465,

468 (2021) (noting that the only hypotheses of innocence that the Commonwealth must exclude

are those based on the evidence). Whether a hypothesis of innocence is reasonable is a question

of fact. See Commonwealth v. Moseley, 293 Va. 455, 466 (2017).

        At most, the record in this case established that Harvey claimed to be a “MMA fighter,” had

consumed less than a “whole drink” of alcohol before the incident, and was “mad” at the appellant




                                                  -7-
because of the assault.5 That evidence does not support the appellant’s theory that Harvey initiated

the fight and the appellant responded in the heat of passion. As the trial court found, no evidence

demonstrated that the victim started the altercation or struck the appellant “other than in defense

of herself.”

        Accordingly, the trial court, as the finder of fact, was entitled to conclude that the appellant

acted with malice and that he instigated the attack.

                                         III. CONCLUSION

        The evidence, viewed in the light most favorable to the Commonwealth, was sufficient to

prove that the appellant acted with malice and that Harvey did not attack him first.

Consequently, we affirm the appellant’s conviction for malicious wounding.

                                                                                               Affirmed.




        5
          During the appellant’s pro se closing argument, he proffered that the altercation started
when he was “cooking tacos” and Harvey “slapped [him]” because of “FaceBook messages.”
The trial court sustained the Commonwealth’s objection to “facts not in evidence being argued.”
                                                -8-